Mr. Justice Windes delivered the opinion of the court. The only matters to be considered are whether the learned trial judge should have submitted the cause to the jury and whether it was error to exclude the offer of proof made by plaintiffs in error mentioned in the statement of the case. Other questions relating to matters of procedure are discussed in the briefs, but we deem it unnecessary to consider them. We are of opinion that, from the evidence appearing in the record, there was a question of fact which should have been decided by the jury, under proper instructions from the court, to wit: whether there was such a breach of the contract by the wheel works as to form a basis of recovery against it. If the wheel works violated the contract by unreasonable action on its part in failing and refusing to approve and accept the insurance offered to it by Barnes & Go. even as late as July 7, 1897, then Barnes & Co. were entitled to recover; but if Barnes & Co. acted unreasonably in their repeated efforts, up to July 6, 1897, to get the wheel works to renew the insurance in the same companies as wrote it the past year, then they are not entitled to recover. Counsel for defendants in error, in their brief, concede that “ The questions involved in this case are more questions of fact than questions of law,” and we therefore deem it unnecessary to refer to the authorities cited by them. Inasmuch as the statement of the evidence is full, and. as there may be another trial, we do not discuss it nor its weight, that being a question peculiarly for the consideration of a jury in the first instance. In the case of Offutt v. The World’s Col. Exp., 175 Ill. 472, in which the power of the trial court to take a case from the jury is very fully discussed, and the previous decisions of the court reviewed, it was said: “We think the more reasonable rule, which has now come to be established by the better authority, is that when the evidence given at the trial, with all inferences that the jury could justifiably draw from it, is so insufficient to support a verdict for the plaintiff that such verdict, if returned, must be set aside, the court is not bound to submit the case to the jury, but may direct a verdict for the defendant.” * * * “ It is true that such motions are not to be regarded with favor. The province of the jury must not be invaded (Frazer v. Howe, 106 Ill. 563), and where reasonable minds, acting within the limitations prescribed by the rules of law, might reach different conclusions, the evidence must be submitted to the jury.” Also in the case of C. & N. W. Ry. Co. v. Hansen, 166 Ill. 629, the court said: “ Where the facts are such that reasonable men of fair intelligence may draw different conclusions, the question of negligence must be submitted to the jury; but if the court can say that but one reasonable inference can be drawn from the facts, the court should act accordingly.” (Citing cases.) To like effect is the case of Siddall v. Jansen, 168 Ill. 46, and No. 8319 of this court; Groszewski v. Chicago Sugar Refining Co., not yet reported. In the case of Rack v. C. C. Ry. Co., 173 Ill. 289, the Supreme Court, in considering this question, said : “ The only question is whether any evidence was given which, if true, would have tended to support a verdict for the plaintiff.” We do not feel justified in holding, as matter of law (however that might be as matter of fact), that when all this evidence is considered, with all the inferences that the jury could justifiably draw from it, it is insufficient to be submitted to the jury. We think that reasonable men of fair intelligence, in considering it, might reach different conclusions; also that there was evidence which, if true, would have tended to support a verdict for plaintiffs in error. If, as a matter of fact, under the circumstances shown in evidence, the wheel works were not justified, on July 6, 1897, in declining, as it did, to accept the insurance offered by Barnes & Go., and in proceeding to place its own insurance, then the question as to the ability of Barnes & Co. to furnish other insurance to the amount of $400,000 in board companies, on the afternoon of the day following, became material and important, because, under the contract, they were bound to furnish that amount of insurance during the existence of the contract to the wheel works, which should be approved by the latter. We are of opinion that the offered proof in this regard should have been allowed. For this error and in instructing a verdict for defendant in error, the judgment is reversed and the cause remanded.